Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered. 
Claim 1-16 are all under consideration in the instant Office Action.  

 Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 (b) has a typo of “SOS-stable oligomers” which should read “SDS-stable oligomers”.  Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zameer et al., 2008 (IDS #39) and Barkhordarian et al., 2006 (IDS #2) in view of Paget et al., 2000 (6/4/2021 PTO-892) and Shankar et al., 2009 (instant PTO-892).
Zameer teach the methods of using phage display technology and AFM in combination to produce morphology specific antibodies (see page 923, top of 2nd column). Zameer teaches a method of biopanning against oligomeric A to obtain a single-chain variable domain (scFv) antibody that binds oligomeric A specifically, but not monomeric or fibrillar forms (see abstract and page 922, 1st column), and meets the requirement of positive panning against oligomeric A as in instant claims 1 and 14. Zameer teaches that SDS-stable low-n oligomers (dimers, trimers and tetramers) of A are the fundamental units of amyloid deposits and are obtained from human AD brains (see page 918, top of 1st column, paragraph spanning pages 925-926), as in instant claims 1, 4-5 and 14. Zameer also teaches producing synthetic oligomeric A (see page 924, 1st column, 3rd paragraph) as required in instant claims 1 and 14. The instant specification teaches that trimers or tetramers are 12-16 kDa (see page 5, Figure 6) and therefore, SDS-stable low-n oligomers (dimers, trimers and tetramers) of A taught by Zameer. Zameer teaches depositing oligomeric A on mica and verifying the morphology of oligomeric A by AFM (see page 918, Results) as required in instant claims 2-3, 7 and 16. Zameer teaches eluting phage titer up to three rounds and that indicating enrichment of the phage and using the round three phage to infect the bacteria E.coli and isolating the antibody scFv (see page 919, 1st column) as required in instant claims 1, 6, 8 and 14-16. Zameer teaches that the phage scFv antibody E1, was further tested for cross-reactivity towards predominantly monomeric and fibrillar A 42 and E1 scFv showed strong preferential binding to oligomeric A (page 919, 1st column, Table 1 and Table 2). While Zameer teaches isolation antibody fragments which include scFv with positive panning, Zameer does not specifically teach negative panning as required in the independent claims.
Barkhordarian teaches using atomic force microscopy (AFM) and phage display technologies to isolate antibodies to antigens that are either unstable, exist in multiple morphologies or have very limited availability (see abstract). Barkhordarian teaches using phage technology and AFM to isolate antibody fragments that bind to a specific morphology of the target antigen, -synuclein and use AFM to visualize the presence and morphology of the antigen as well as monitor the efficacy of each step of the biopanning (see abstract) as required in the instant claims. Barkhordarian teaches that since panning by phage display can be performed in vitro, screening protocols can be readily tailored to the particular requirements of each target molecule and include the -amyloid (see page 497, 2nd column, 2nd and 3rd paragraphs). Barkhordarian teaches binding the antigen to mica and biopanning with phage, using AFM, eluting and recover phage are used to infect host bacteria and amplified (see page 497, 2nd column, 4th paragraph and figure 1) as required in instant claims 1-3, 7 and 14-16. Barkhordarian teaches using negative and positive control phage samples (see page 498, 2nd column). Barkhordarian does not specifically teach -amyloid specific morphologies for biopanning or negative panning as required in the independent claims.
Paget teaches using both positive and negative panning to generate antibody fragments that are able to differentiate between pathogenic Acanthamoeba by immunofluorescence microscopy or flow cytometry (see page 83, bottom of 2nd column and page 85, Figure 1 and section 2.5 “use of phage antibody display library) and meets the positive and negative panning of instant claims 1 and 14. Paget teaches a method of using phage display technology to isolate bacteriophage that can distinguish between pathogenic and non-pathogenic isolated (see page 88, top of 2nd column). Paget does not specifically teach -amyloid specific morphologies in their method.
Shankar teaches that there are multiple brain derived cerebral A assembly forms. Shankar teaches using J20 mice animal model of Alzheimer’s disease that express APP bearing the Swedish and Indiana mutations wherein the mice show age-dependent deposition of A and leading to plaque formation (see page 293, 2nd column). Shankar teaches preparing mouse brain homogenate and quantification of the A in the brain extract (see page 294, 2nd column). Shankar teaches the detection of Amonomers and SDS-stable low-n oligomers (see page 294, 1st column, 1st paragraph) and that the J20 mouse brain contained SDS-stable low n-oligomers like the ones in human CSF and aqueous brain extracts and can impair synaptic plasticity and the memory of learned behavior (see page 300, paragraph spanning columns). Shankar teaches that the specific forms of Awhich cause injury in neurons in vivo has not been identified and that the typical measurements of soluble A is achieved by using assays that cannot identity the aggregation stated of the species detected and under-report the true level of A oligomers (see page 299, 1st  column, 1st paragraph and page 300, 2nd column). Shankar teaches that there are specific different species of A that are not detected by the assays in used and require more sensitive techniques to be able to differentiate between different A oligomers. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Zameer, Barkhordarian, Paget and Shankar. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Barkhordarian teaches panning by phage display can be performed in vitro, screening protocols can be readily tailored to the particular requirements of each target molecule and include the -amyloid (see page 497, 2nd column, 2nd and 3rd paragraphs). Paget teaches using negative and positive phage to screen for specific antibodies against specific isolates and therefore teach the idea of negative and positive antigens in panning to exclude the antibodies that do not bind the target A morphologies as in the instant claims. All of the required active steps to screen for antibodies that bind specific antigen morphologies are known in the art with no change in their respective functions and the combination would have yielded predictable results. Further, the optimal bind of phage to antigen as required in the instant claims would be achieved through routine optimization of the method (see MPEP § 2144.05). Finally, one of ordinary skill in the art would be motivated to use the known methods in the art, as set forth by the Zameer, Barkhordarian and Paget to produce brain derived SDS- stable A oligomers in view of Shankar’s teaching that there is a need of an assay with antibodies, that is able to differentiate between SDS- stable A oligomer species and be able to accurately characterize the species  and overcome the deficiency that the typical measurements of soluble A is achieved by using assays that cannot identity the aggregation stated of the species detected and under-report the true level of A oligomers (see page 299, 1st  column, 1st paragraph and page 300, 2nd column) by producing very specific SDS- stable A oligomer antibodies that can be used to detect different species and help elucidate the AD pathology of disease in vivo. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zameer et al., 2008 (IDS #39), Barkhordarian et al., 2006 (IDS #2), Paget et al., 2000 (6/4/2021 PTO-892) and Shankar et al., 2009 (instant PTO-892)  in view of Schultz et al., 2000 (11/9/2020, PTO-892).
See Zameer et al., Barkhordarian et al., Paget et al., and Shankar et al., as discussed above. None teach a detecting agent conjugated to an antibody fragment as required in instant claims 9-11. Zameer teaches depositing oligomeric A on mica and verifying the morphology of oligomeric A by AFM (see page 918, Results) as required in instant claims 2-3, 7, 13 and 16. Paget teaches using both positive and negative panning to generate antibody fragments that are able to differentiate between pathogenic Acanthamoeba by immunofluorescence microscopy or flow cytometry (see page 83, bottom of 2nd column and page 85, Figure 1 and section 2.5 “use of phage antibody display library) and meets the positive and negative panning of instant claims 1, 9 and 14. 
Schultz teaches scFv –streptavidin fusion protein (see abstract) and reads on a detecting agent conjugated to an antibody fragment. Schultz teaches scFv –streptavidin fusion protein for the use in radioimmunotherapy. Schulte teaches using a linker to bind streptavidin to the antibody or a chemical conjugate (see page 6663, top of 2nd column) and meets the requirement of instant claims 10-11. Schultz teaches using E.coli to produce the scFv (see page 6663, 2nd column) and meets the requirement of instant claim 12. Schultz does not teach antibodies against A, phage display or AFM screening.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Zameer, Barkhordarian, Paget, Shankar and Schultz. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Schultz discloses that there are known methods of producing detecting agents conjugated to an antibody fragment and would be achieved through routine optimization of the method (see MPEP § 2144.05). Further, producing antibodies with detecting agents would be desirable for detection or imaging assays since it reduces the binding step of adding detecting agents. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.

  Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but are moot in view of the newly applied reference, Shankar et al., 2009 which teaches that there are different SDS- stable A oligomers and the need for antibodies that would be able to distinguish between the different species and provide a more sensitive and accurate assay that can differentiate between these species. The new Shankar reference makes up for the deficiencies of the prior art reference.

Conclusion
No claims are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649